DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
	Claim(s) 1-2 & 5-20 are pending in the application. Claim(s) 3-4 & 13-14 have been canceled. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn in light of applicant’s remarks.

In view of the appeal brief filed on 12/08/2020, PROSECUTION IS HEREBY REOPENED.  New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                         







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 9-11, 12, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kieckbusch (US 2014/0299137) in view of Ampolini (US 2014/0270727)
As Per Claim 1, Kieckbuch discloses at least one housing [Fig. 1B, #104]; and contained within the at least one housing [Fig. 1B, #104],
 a heating element [Fig. 1B, #130]; 
a reservoir [Fig. 1B, #120] configured to retain aerosol precursor composition [Fig. 1, #112]; 
 an analog electronic component [Fig. 4A, #165] that in response to user input, and independent of a digital processor, is configured to direct a constant current to the heating element [Fig. 1b, #130] and thereby cause the heating element [Fig. 1b, #130] to activate and vaporize components of the aerosol precursor composition [Par. 45 & Par. 46; “…The AND gate 215 further receives the predetermined constant voltage from the voltage regulator 165 at the first AND input 225…” & “…the as shown explicitly in the cited portions of the paragraph, the analog electronic component (165) supplies a constant current to an AND gate (215), which then AND gate (215) allows for the current to flow to the heating element (130), which said constant current allows through from the AND gate (215) is dependent on the current passing through the analog electronic component (165)]; and 
a user input interface [refer to annotated Fig. 1B, #A below; the examiner is interpreting the area in which a mechanical switch is located, which takes an input from a user, to be the user input interface] including a mechanical switch [Fig. 1b, #140] through which the user input is receivable [Par. 40; “…the electronic cigarette apparatus 100 further includes a vapor switch 140 that is user-operated to initiate a demand to the power and control assembly 149…”]; and 

    PNG
    media_image1.png
    309
    856
    media_image1.png
    Greyscale


Keickbusch does not disclose a solid state switch operatively coupled to and between the mechanical switch and the analog electronic component and responsive to the user input to switch current to the analog electronic component and thereby switch the constant current directed by the analog electronic component to the heating element 
Ampolini, much like Keickbusch, pertains to an heating control arrangement for an electronic smoking article. [abstract] 
operatively coupled to and between the mechanical switch  [Fig. 1, #270; Par. 87, “…a pressure switch 270…”] and the analog electronic component [Fig. 1, #400] and responsive to the user input to switch current to the analog electronic component and thereby switch the constant current directed by the analog electronic component to the heating element. [Par. 88; “…The pressure switch 270 is further configured to be responsive to the reaction of the membrane component to the pressure differential experienced thereby, and to output a voltage or other suitable signal. This voltage or other suitable signal output by the pressure switch 270 is directed to power up the controller 360/processor 370, for example, through a latch device 280, by actuating the main power supply to the controller 360/processor 370…”]
Ampolini discloses the benefits of the solid state switch in that it allows for the controller to receive power from the main power supply regardless of the future state output of the pressure switch. [Par. 88]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the aerosol delivery device as taught by Kieckbusch in view of the solid state switch as taught by Ampolini to further include a solid state switch operatively coupled to and between the mechanical switch and the analog electronic component and responsive to the user input to switch current to the analog electronic component and thereby switch the constant current directed by the analog electronic component to the heating element to allow for the controller to receive power from the main power supply regardless of the future state output of the pressure switch. [Par. 88]
As Per Claim 5, Kieckbusch discloses all limitations of the invention except the solid state switch is a latching switch. 
Ampolini, much like Keickbusch, pertains to an heating control arrangement for an electronic smoking article. [abstract] 

Ampolini discloses the benefits of the solid state switch in that it allows for the controller to receive power from the main power supply regardless of the future state output of the pressure switch. [Par. 88]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the aerosol delivery device as taught by Kieckbusch in view of the solid state switch as taught by Ampolini to further include the solid state switch is a latching switch to allow for the controller to receive power from the main power supply regardless of the future state output of the pressure switch. [Par. 88]
As Per Claim 9, Kieckbusch discloses a single-pole, multiple-throw (SPMT) switch [Fig. 1, #251; Par. 56, Lines 4-6] , and a plurality of resistors of varying resistances [Fig. 6B, #290; Par. 56, Lines 7-12] operatively coupled between the analog electronic component [Fig. 6A, #165] and the heating element [Fig. 6B , #130] the plurality of resistors [Fig. 6B, #290; Par. 56, Lines 7-12]  being coupled to respective throws of the SPMT switch [Par. 56, Lines 8-10], the constant current having an amperage that varies depending on which of the throws is connected to the pole of the SPMT switch. [Par. 56, Lines 7-12]
As Per Claim 10, Kieckbusch discloses a rechargeable power source configured to deliver a current [Par. 38, Lines 31-33] from which the analog electronic component [Fig. 4A, #165] is configured to direct the constant current to the heating element. [Par. 45 & Par. 46; “…The AND gate 215 further receives the predetermined constant voltage from the voltage regulator 165 at the first AND input 225…” & “…the power converter 175 turns on and off current flow to the heating element 130 based on the constant ON signal or constant OFF signal from the AND gate 215, as governed by the timer 170….”; as shown explicitly in the cited portions of the paragraph, the analog electronic component (165) supplies a constant current to an AND gate (215), which then AND gate (215) allows for the current to flow to the heating element (130), which said constant current allows through from the AND gate (215) is dependent on the current passing through the analog electronic component (165)]
As Per Claim 11, Kieckbusch discloses a control body [Fig. 1B, #149] coupled or coupleable with a cartridge [Fig. 1B, #105] that is equipped with a heating element [Fig. 1B, #130] and contains an aerosol precursor composition [Par. 29, Lines 3-5], the control body [Fig. 1B, #149] being coupled or coupleable with the cartridge [Fig. 1B, #105] to form an aerosol delivery device [Fig. 1A, #100], the control body comprising:
 at least one housing [Fig. 1B, #133]; and contained within the at least one housing [Fig. 1B, #133]; 
an analog electronic component [Fig. 4A, #165; Par. 37, Lines 7-8] that in response to user input, and independent of a digital processor, is configured to direct a constant current to the heating element [Fig. 1b, #130] and thereby cause the heating element to activate and vaporize components of the aerosol precursor composition [Par. 45 & Par. 46; “…The AND gate 215 further receives the predetermined constant voltage from the voltage regulator 165 at the first AND input 225…” & “…the power converter 175 turns on and off current flow to the heating element 130 based on the constant ON signal or constant OFF signal from the AND gate 215, as governed by the timer 170….”; as shown explicitly in the cited portions of the paragraph, the analog electronic component (165) supplies a constant current to an AND gate (215), which then AND gate (215) allows for the current to flow to the heating element (130), which said constant current allows through from the AND gate (215) is dependent on the current passing through the analog electronic component (165)]; and
a user input interface [refer to annotated Fig. 1B, #A below; the examiner is interpreting the area in which a mechanical switch is located, which takes an input from a user, to be the user input interface] including a mechanical switch [Fig. 1b, #140] through which the user input is receivable; and 

    PNG
    media_image1.png
    309
    856
    media_image1.png
    Greyscale

Keickbusch does not disclose a solid state switch operatively coupled to and between the mechanical switch and the analog electronic component and responsive to the user input to switch current to the analog electronic component and thereby switch the constant current directed by the analog electronic component to the heating element 
Ampolini, much like Keickbusch, pertains to an heating control arrangement for an electronic smoking article. [abstract] 
Ampolini discloses a solid state switch [Fig. 1, #280] operatively coupled to and between the mechanical switch  [Fig. 1, #270; Par. 87, “…a pressure switch 270…”] and the analog electronic component [Fig. 1, #400] and responsive to the user input to switch current to the analog electronic component and thereby switch the constant current directed by the analog electronic component to the heating element. [Par. 88; “…The pressure switch 270 is further configured to be responsive to the reaction of the membrane component to the pressure differential experienced thereby, and to output a voltage or other suitable signal. This voltage or other suitable signal output by the pressure switch 270 is directed to power up the controller 360/processor 370, for example, through a latch device 280, by actuating the main power supply to the controller 360/processor 370…”]
Ampolini discloses the benefits of the solid state switch in that it allows for the controller to receive power from the main power supply regardless of the future state output of the pressure switch. [Par. 88]

As Per Claim 12, Kieckbush discloses the analog electronic component [Fig. 4A, #165] is or includes a non-inverting operational amplifier or a linear regulator [Par. 41, Lines 1-2; by definition, a linear regulator is a system used to maintain a steady voltage. (https://en.wikipedia.org/wiki/Linear_regulator).
As Per Claim 15, Kieckbusch discloses all limitations of the invention except the solid state switch is a latching switch. 
Ampolini, much like Keickbusch, pertains to an heating control arrangement for an electronic smoking article. [abstract] 
Ampolini discloses the solid state switch is a latching switch [Fig. 1, #280; Par. 88, “…a latch device 280...”] 
Ampolini discloses the benefits of the solid state switch in that it allows for the controller to receive power from the main power supply regardless of the future state output of the pressure switch. [Par. 88]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the aerosol delivery device as taught by Kieckbusch in view of the solid state switch as taught by Ampolini to further include the solid state switch is a latching switch to allow for the controller 
As Per Claim 19, Kieckbusch discloses a single-pole, multiple-throw (SPMT) switch [Fig. 1, #251; Par. 56, Lines 4-6] , and a plurality of resistors of varying resistances [Fig. 6B, #290; Par. 56, Lines 7-12] operatively coupled between the analog electronic component [Fig. 6A, #165] and the heating element [Fig. 6B , #130] the plurality of resistors [Fig. 6B, #290; Par. 56, Lines 7-12]  being coupled to respective throws of the SPMT switch [Par. 56, Lines 8-10], the constant current having an amperage that varies depending on which of the throws is connected to the pole of the SPMT switch. [Par. 56, Lines 7-12]
As Per Claim 20, Kieckbusch discloses a rechargeable power source configured to deliver a current [Par. 38, Lines 31-33] from which the analog electronic component [Fig. 4A, #165] is configured to direct the constant current to the heating element. [Par. 45 & Par. 46; “…The AND gate 215 further receives the predetermined constant voltage from the voltage regulator 165 at the first AND input 225…” & “…the power converter 175 turns on and off current flow to the heating element 130 based on the constant ON signal or constant OFF signal from the AND gate 215, as governed by the timer 170….”; as shown explicitly in the cited portions of the paragraph, the analog electronic component (165) supplies a constant current to an AND gate (215), which then AND gate (215) allows for the current to flow to the heating element (130), which said constant current allows through from the AND gate (215) is dependent on the current passing through the analog electronic component (165)]
Claim(s) 6-7 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kieckbusch (US 2014/0299137)
As Per Claim(s) 6 & 16, Kieckbusch discloses an indicator configured to provide a visual indication of the current being switched. [Par. 38; “…In addition, the display can include a battery charge status indicator, configuration controls that can be used to adjust temperature of the heating element, the applied voltage and/or current…”] 

However, as decided in the courts, “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)…” [MPEP 2144.04].
 Thus, the inclusion of the display to be coupled between the solid state switch and analog electronic component would have been obvious to one with ordinary skill in the art as it is merely rearranging the location of the display that provides the same function of providing a visual indication of the current being switched and has no modified effect on the operation of the device. 
As Per Claim(s) 7 & 17, Kieckbusch does not explicitly disclose the indicator [Par. 38, Lines 22-32] is or includes an organic light emitting diode (OLED) or quantum dot-enabled light emitting diode.
However, Kieckbusch discloses an organic light emitting diode (OLED) or quantum dot-enabled light emitting diode. [Fig. 1b, #145; Par. 50, Line 12]
Therefore, it would have been obvious to one with ordinary skill in the art to modify Kieckbusch’s teachings of an indicator to include an organic light emitting diode (OLED) or quantum dot-enabled light emitting diode to provide sufficient visibility to a user during operation. [Par. 40, Lines 18-19]
Claim(s) 8 & 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kieckbusch (US 2014/0299137) in view of Ampolini (US 2014/0270727) in further view Sears (US 2015/0216233)
As Per Claim 8, Kieckbusch and Ampolini discloses all limitations of the invention except the user input interface includes a capacitive sensor through which the user input is receivable.

Sears discloses the user input interface includes a capacitive sensor through which the user input is receivable. [Par. 89, Lines 1-5]
Therefore, it would have been obvious to one with ordinary skill in the art to modify Kieckbusch’s and Ampolini’s teachings in further view of Sears to further include the user input interface includes a capacitive sensor through which the user input is receivable to provide an convenient accommodation for the user to adjust personal preferences with ease. 
As Per Claim 18, Kieckbusch and Ampolini discloses all limitations of the invention except the user input interface includes a capacitive sensor through which the user input is receivable.
Sears, much like Kieckbusch and Ampolini pertains to an aerosol-generating system including a power supply and a controller connected to the supply. [abstract] 
Sears discloses the user input interface includes a capacitive sensor through which the user input is receivable. [Par. 89, Lines 1-5]
Therefore, it would have been obvious to one with ordinary skill in the art to modify Kieckbusch’s and Ampolini’s teachings in further view of Sears to further include the user input interface includes a capacitive sensor through which the user input is receivable to provide an convenient accommodation for the user to adjust personal preferences with ease. 
Response to Arguments
Applicant's arguments filed, 12/11/2020, have been fully considered and have facilitated an new grounds of rejection.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                 

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761